             Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 1 of 8



1    Paul J. Cambria, Jr. (Cal. Bar No. 177957) (admitted pro hac vice)
     Erin McCampell (NY Bar No. 4480166) (admitted pro hac vice)
2
     LIPSITZ GREEN SCIME CAMBRIA LLP
3    42 Delaware Avenue, Suite #120
     Buffalo, New York 14202
4    Telephone: (716) 849-1333
5    Facsimile: (716) 855-1580
     Email:       pcambria@lglaw.com
6                 emccampbell@lglaw.com
7    Counsel for Defendant Michael Lacey
8
     Thomas H. Bienert, Jr. (Cal. Bar No. 135311) (admitted pro hac vice)
9    Whitney Z. Bernstein (Cal. Bar No. 304917) (admitted pro hac vice)
     BIENERT, MILLER & KATZMAN, PLC
10   903 Calle Amanecer, Suite 350
11   San Clemente, California 92673
     Telephone: (949) 369-3700
12   Facsimile: (949) 369-3701
     Email:      tbienert@bmkattorneys.com
13               wbernsteinr@bmkattorneys.com
14
     Counsel for Defendant James Larkin
15

16                       IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA
17

18   United States of America,                  No. CR-18-422-PHX-SPL

19                            Plaintiff,        OPPOSITION TO GOVERNMENT’S
                                                MOTION FOR CLARIFICATION RE
20      v.                                      ORDER ON ATTORNEY-CLIENT
21                                              PRIVILEGE ISSUES
     Michael Lacey, et al.,
22
                              Defendants.
23

24

25

26

27

28
           Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 2 of 8



1                                     I.     INTRODUCTION
2           The government has moved for “clarification” of the Court’s Order (Doc. 345;
3    “Order”) denying the government’s prior Motion to Resolve Attorney-Client Privilege
4    Issues (Doc. 195). The Court rejected the government’s prior motion and its arguments
5    to access thousands of privileged communications in seized emails, while granting
6    Defendants’ cross-motion (Doc. 226) to preclude the government’s review, except
7    denying Defendants’ request for discovery. See Order at 2, 4, 7, 8.
8           The Motion for Clarification (Doc. 355; “Motion”) now announces that the
9    government plans to continue its review of privileged documents and seeks clarification
10   only in the sense that it asks the Court to “confirm” that the government may do as it
11   plans. Mot. at 3. The Court’s prior Order was correct in denying the government’s
12   request to access privileged communications. The government’s Motion now is little
13   more than a thinly disguised effort to avoid the Court’s ruling. Allowing the
14   government to carry on with reviewing privileged communications notwithstanding the
15   Court’s Order threatens substantial prejudice to Defendants. The Court should deny the
16   government’s Motion.
17                                     II.   BACKGROUND
18          In its Motion to Resolve Privilege Issues, the government sought an order
19   allowing it to access privileged communications among the hundreds of thousands of
20   emails the government seized in its investigation of Defendants. The government
21   argued that Carl Ferrer had waived all privileges relating to Backpage.com and that prior
22   rulings of Judge Campbell and a Washington State court in a civil case effected broad
23   subject matter waivers of privilege. See Doc. 195 at 4-13; Order at 2-3. The
24   government also argued that it should be permitted to access all communications that
25   predated the sale of Backpage.com, LLC (“Backpage.com”) to Ferrer in April 2015,
26   and, indeed, all documents predating December 2016. See Doc. 269 at 2-3, 9-11. The
27   government also contended the Court should allow access to all communications
28   involving Elizabeth McDougall (former general counsel of Village Voice Media
                                              1
            3484044, 1, 064037.0001
            Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 3 of 8



1    Holdings, LLC), all communications with attorneys other than Davis Wright Tremaine
2    LLP, and any documents concerning the subject matters of ad moderation or the alleged
3    “prevalence of prostitution ads on the Backpage website.” Id. at 3, 8, 12-14, & 14 n.3.
4    The government urged that use of its “filter team” was sufficient to protect Defendants’
5    privilege rights, id. at 15-16, although it refused to provide any information about the
6    team’s review of materials, protocols employed, etc.
7           Defendants responded that the government had fundamentally misunderstood
8    which parties hold privileges, disregarded the parties’ joint representation agreements,
9    and misstated the law (particularly in the context of jointly-held privileges). See Docs.
10   226, 324. Defendants also objected that the government’s use of a “filter team” to
11   review privileged communications was improper under the circumstances, and, by cross-
12   motion, Defendants sought an order blocking the government from continuing to access
13   privileged communications. Doc. 226 at 3, 20-23, 24.
14          In its Order, the Court rejected the government’s arguments and denied its
15   requests to “allow[] access to the privileged communications.” Order at 2. The Court
16   held that Ferrer could not waive privileges under the terms of the joint representation
17   agreements he accepted. Id. at 3-4. It concluded that Judge Campbell’s order required
18   production of only the specific emails but did not effect “a broad subject-matter waiver
19   of the contents of the remaining emails.” Id. at 5. The Court held that the Washington
20   superior court’s order could not “warrant disclosure of privileged communication in this
21   case.” Id. at 7. In sum, the Court denied the government’s motion and granted
22   Defendants’ cross-motion “to prohibit the Government from accessing the privileged
23   email communications at issue.” Id. at 7. The Court denied Defendant’s request for
24   discovery to understand whether the government had already accessed privileged
25   information in interviews of Ferrer or by activities of its filter team, concluding that “[a]t
26   this time,” such discovery would not be “necessary or helpful.” Id. at 8.
27

28

                                                2
            3484044, 1, 064037.0001
            Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 4 of 8



1                                      III.   ARGUMENT
2           In its Motion now, the government announces that it intends to continue
3    accessing privileged communications through its “filter team” and seeks “clarification to
4    inform the Court and Defendants of its plan moving forward.” Mot. at 3. The Court’s
5    prior Order rejected the government’s arguments and prohibited the government from
6    accessing privileged communications. Order at 8. This should be the end of any
7    consideration of the government’s putative “clarification” request. No means no.
8           The government has indicated that it screened the emails seized through its
9    warrants to Google and to the California Attorney General’s office, 1 initially segregating
10   and setting aside communications involving attorneys. See Doc. 195 at 2, 3; Order at 2. 2
11   The government also said that its “filter team” had “turned over to the prosecution team”
12   materials it believed were not privileged. Doc. 195 at 2. But the government has
13   refused to identify what documents its “filter team” has reviewed and turned over, what
14   protocols were used, or what criteria were applied to make privilege determinations. 3
15          The prior briefing on the government’s motion to “resolve privilege issues”
16   demonstrated that the government fundamentally misunderstands the corporate and
17   attorney-client relationships concerning Ferrer, Defendants, and their respective
18

19   1
      The California Attorney General’s office obtained the emails from Google (which
20   provided hosting and email services for Backpage.com and for Defendants’ personal
     accounts) through separate warrants, which are subject to a pending motion to dismiss or
21   suppress in the California case, People v. Ferrer, No. 16FE024013 (Sacramento Cty.
22   Sup. Ct.).
     2
       Defendants previously raised concerns about the government’s representations
23
     regarding what its “filter team” segregated and has reviewed or disclosed. See, e.g.,
24   Doc. 235 at 10-13, 22-23; Doc. 324 at 8-11 & n.6. For example, the government
     initially stated that it would segregate only email communications with Ms. McDougall,
25   then said it had segregated communications involving four individual attorneys and two
26   law firms, then said it had segregated materials based on a list of 265 search terms. See
     Doc. 235 at 11-12; Doc. 324 at 11 n.6.
27   3
       The government has also stated that its “filter team” substantively reviewed the
28   majority of all the potentially privileged documents, some 6,500 documents in all
     (taking the government’s word on this score). Doc. 195 at 4.
                                              3
            3484044, 1, 064037.0001
            Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 5 of 8



1    corporate entities, and disregarded the parties’ joint representation agreements
2    preserving privileges. Defendants cannot repeat all of this here (and should not have to
3    cover again what the Court has decided). Suffice to say that it is inconceivable the
4    government could make appropriate privilege determinations given its
5    misunderstandings of the parties, their relationships with each other and with counsel,
6    and the terms and import of the joint representation agreements.
7           The use of a “filter team” to review privileged communications in this context is
8    uniquely inappropriate. As discussed before, Doc. 235 at 20-21, this practice has been
9    broadly criticized because it inherently invades privilege protections. Using a “filter
10   team” does not prevent the government from reviewing privileged documents but
11   merely “changes the identity of the government attorneys and agents who first review
12   that information.” Loren E. Weiss & Gregory S. Osborne, Taint Teams and the
13   Attorney-Client Privilege, Am. Bar Ass’n (Dec. 2015). The practice presents “inevitable
14   and reasonably foreseeable risks that privileged information may be leaked to
15   prosecutors.” United States v. Renzi, 722 F. Supp. 2d 1100, 1112 (D. Ariz. 2010)
16   (quoting In re Grand Jury Subpoena, 434 F.3d 511, 523 (6th Cir. 2006)); see also
17   United States v. Pedersen, 2014 WL 3871197, at *29 (D. Or. Aug. 6, 2014) (“It would
18   be a rare defendant who would feel comfortable speaking openly with its defense
19   attorney knowing that somebody from the government, even a filter team attorney, was
20   reviewing those communications.”).
21          The government largely takes as a given that it may continue to access and
22   review privileged documents through its “filter team,” notwithstanding the Court’s
23   Order denying access to privileged communications. The government’s position is
24   particularly troubling because it seeks to take advantage of the Court’s denial of
25   Defendants’ request for discovery “at this time.” The government seeks to continue
26   reviewing privileged communications without any disclosure or oversight about what
27   documents it is reviewing, what criteria are being applied for privilege determinations
28   (or were applied in the past), and/or what privileged information Ferrer may have
                                               4
            3484044, 1, 064037.0001
           Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 6 of 8



1    provided before (albeit improperly under the parties’ joint representation agreements).
2    The Court’s denial of Defendants’ request for discovery seemed logically interrelated
3    with its Order precluding the government from accessing or reviewing privileged
4    communications—if the government cannot access potentially privileged information,
5    there is no need for discovery about its processes. 4 On the other hand, if the government
6    were to charge ahead and substantively review and share privileged communications,
7    Defendants would be severely prejudiced if they can have no information about what the
8    government is doing or has done.
9           Accordingly, if the Court is inclined to consider permitting the government to
10   resume reviewing privileged communications, Defendants renew their request for
11   discovery, including disclosure of all review protocols, all documents that have been
12   segregated and those determined to be privileged (or not), communications between the
13   government’s “filter team” and its “prosecution team,” and all communications with
14   Ferrer about attorney communications or work. If the government were to proceed with
15   invading privilege rights, Defendants’ concerns about fairness and due process are well-
16   founded, and the Court should allow discovery to give Defendants an opportunity to
17   understand and further challenge the government’s review, as appropriate.
18   /
19   /
20   /
21   /
22   /
23   /
24   /
25   /
26

27
     4
28     To be clear, Defendants reserve all arguments and objections about the government’s
     review of privileged communications and the denial of discovery on this score.
                                              5
            3484044, 1, 064037.0001
           Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 7 of 8



1                                    IV.    CONCLUSION
2          Defendants respectfully request that the Court deny the government’s request for
3    “clarification” of the Order precluding the government from accessing privileged
4    communications. The government’s “filter team” has segregated communications
5    involving attorneys, and, in accordance with the prior Order, the government should not
6    be allowed to access or review these materials.
7          DATED this 10th day of December, 2018.
8                                             LIPSITZ GREEN SCIME CAMBRIA LLP
9
                                              By: s/ Paul J. Cambria, Jr.
10                                                Paul J. Cambria, Jr.
                                                  Erin McCampell Paris
11
                                                   Counsel for Defendant Michael Lacey
12

13                                            BIENERT, MILLER & KATZMAN, PLC

14                                            By: s/ Thomas H. Bienert, Jr.
15                                                Thomas H. Bienert, Jr.
                                                  Whitney Z. Bernstein
16
                                                   Counsel for Defendant James Larkin
17

18

19

20

21

22

23

24

25

26

27

28

                                              6
           3484044, 1, 064037.0001
           Case 2:18-cr-00422-SPL Document 409 Filed 12/10/18 Page 8 of 8



1                                    CERTIFICATE OF SERVICE
2          I hereby certify that on December 10, 2018, a true and correct copy of the
3    foregoing document was electronically filed with the Clerk of the United States District
4    Court of the District of Arizona by using the CM/ECF system, and that service will be
5    accomplished by the CM/ECF system to all counsel of record.
6
                                         s/ April Kelly
7                                          April Kelly
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               7
           3484044, 1, 064037.0001
